COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                               NO. 02-10-00182-CR

TERRY RANDALL MOON                                               APPELLANT

                                        V.

THE STATE OF TEXAS                                                     STATE

                                    ------------

      FROM COUNTY CRIMINAL COURT NO. 6 OF TARRANT COUNTY

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ----------

      We have considered appellant’s AMotion To Withdraw Appeal.@         The

motion complies with rule 42.2(a) of the rules of appellate procedure. Tex. R.

App. P. 42.2(a).    No decision of this court having been delivered before we

received this motion, we grant the motion and dismiss the appeal. See Tex. R.

App. P. 42.2(a), 43.2(f).

                                              PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

      1
       See Tex. R. App. P. 47.4.
DELIVERED: August 12, 2010




                             2